

116 HR 3561 IH: Financial Stability Oversight Council Improvement Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3561IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Foster (for himself, Mr. Huizenga, Mr. McAdams, and Mr. Hollingsworth) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Financial Stability Act of 2010 to require the Financial Stability Oversight Council
			 to consider alternative approaches before determining that a U.S. nonbank
			 financial company shall be supervised by the Board of Governors of the
			 Federal Reserve System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Financial Stability Oversight Council Improvement Act of 2019. 2.Financial Stability Oversight CouncilSection 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking The Council and inserting Subject to paragraph (3), the Council; and
 (B)by adding at the end the following:  (3)Initial determinationThe Council may not vote on a proposed determination with respect to a U.S. nonbank financial company under paragraph (1) unless the Council first determines, in consultation with the company and the primary financial regulatory agency with respect to the company, that a different action by the Council or the agency (including the application of new or heightened standards and safeguards under section 120), or by the company under a written plan that is submitted promptly to the Council, is impracticable or insufficient to mitigate the threat that the company could pose to the financial stability of the United States.; and
 (2)in subsection (f)(1), by striking subsection (e) and inserting subsections (a)(3) and (e). 